Citation Nr: 1002663	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-05 916	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for total left knee 
arthroplasty, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1988.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The total left knee arthroplasty has been manifested by 
moderate instability with no subluxation, and by a 
noncompensable limitation of flexion and normal extension, 
without severe painful motion or weakness. 


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for total 
left knee arthroplasty have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2004; a rating decision 
in April 2005; a statement of the case in December 2005, and 
a supplemental statement of the case in March 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran contends that his left knee disability is more 
severe than currently rated, warranting an increased rating.

At a December 2004 VA examination the Veteran reported 
increased symptoms in his left knee.  The examiner noted that 
the Veteran underwent a total replacement eighteen months 
prior to the examination.  The Veteran indicated that the 
pain in his knee was virtually gone but his range of motion 
remained limited.  He also reported stiffness in his knee.  
Physical examination of the left knee revealed a well-healed 
left total knee arthroplasty midline incision.  There was no 
numbness present around the saphenous nerve distribution.  
The Veteran had full extension of the left knee but only 110 
degrees of flexion.  He had mild tenderness to palpation 
along the medial tibial plateau and very minimal laxity with 
the valgus stressing but the examiner noted it was 
appropriate for a patient who just had total knee 
arthroplasty.  The Veteran's patellar femoral was mobile and 
normal in appearance and palpation revealed no associated 
pain.  X-ray of the left knee revealed well-placed total knee 
arthroplasty components.  The examiner indicated that the 
Veteran was eighteen months status-post left total knee 
arthroplasty with near resolution of pain symptoms but with 
residual loss of motion with the loss of the last 30 degrees 
of flexion of the left knee.  

Relevant VA outpatient treatment reports show that the 
Veteran underwent a left total knee arthroplasty in June 
2003.  The Veteran underwent physical therapy for his knee in 
September 2003.  He had flexion to 110 degrees at that time.  
In November 2003, the Veteran was noted to be doing well 
following his left knee surgery.  He reported very little 
pain, mostly after activity.  Range of motion testing of the 
left knee revealed full extension and flexion just past 90 
degrees and to 100 degrees with minimal tenderness.  
Examination of the left knee in July 2004 revealed 0 to 100 
degrees of motion and his knee was noted to be stable.  In 
May 2005, examination of the knees revealed moderate increase 
in crepitation since the last examination, a loud crack with 
flexion and extension, and positive varus deformity.  Range 
of motion of the left knee was from positive 5 to 100 
degrees.  The Veteran was assessed with degenerative joint 
disease of the bilateral knees.  

Private treatment reports from Jewett Orthopaedic Clinic 
dated in February 2006 show complaints of left knee pain.  
Examination of the left knee revealed a well-healed anterior 
surgical scar.  There was no gross swelling or effusion.  
There was mild varus/valgus instability in full extension and 
in 30 degrees of flexion.  There was mild patellofemoral 
crepitus.  Passive and active motion was from 0 to 99 
degrees.  He was noted to have a severe antalgic gait 
secondary to ankle and bilateral knee arthritis.  X-rays of 
the left knee revealed mild lucent line medical tibial 
plateau.  The plateau appeared intact with no evidence of 
gross loosening or window washing.  There was a cemented base 
and the keel was uncemented.  The patella was tracking 
normally.  The examiner diagnosed the Veteran with status-
post left knee replacement with mild instability and mild 
limitation of motion from 0 to 99 degrees.  

At a March 2008 VA examination, the Veteran reported 
increased pain since his left knee replacement four years 
prior to the examination.  The Veteran was noted to ambulate 
with an antalgic gait and the use of a cane.  He reported 
that he was able to stand for up to one hour and walk no more 
than a few yards.  There were no deformity, giving way, 
instability, stiffness, weakness, episodes of dislocation, 
subluxation, locking, effusion, inflammation, or flare-ups of 
joint disease.  Range of motion testing of the knee revealed 
active motion from 0 to 100 degrees with pain beginning at 70 
degrees and passive range of motion from 0 to 110 degrees 
with pain beginning at 70 degrees.  There was no additional 
loss of motion on repetitive use.  There was no joint 
ankylosis.  The examiner assessed the Veteran with painful 
movement and abnormal motion.  The examiner reported that the 
Veteran had no clicks, snaps, or grinding.  While the 
examiner noted earlier in the examination that there was no 
instability, he later reported moderate instability of the 
medial/lateral collateral ligament.  The examiner indicated 
that there was no patellar or meniscus abnormality, no 
weakness, no warmth or erythema, and the patella tracked 
well.  X-rays of the left knee revealed that the implant was 
in good position and good alignment.  The examiner reported 
that the Veteran had moderate disability from his left knee 
replacement due to limited motion of his knee.   

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

When rating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Where a 
veteran has both compensable limitation of flexion and 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Separate ratings may also be assigned for arthritis or 
limitation of motion and instability of the knee.  VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994). However, a separate rating 
must be based on additional compensable disability.

Normal knee joint motion is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2009).

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran underwent a total left knee arthroplasty in June 
2003.  For the period from June 26, 2003, to July 31, 2004, a 
100 percent rating was in effect.  Effective August 1, 2004, 
a 30 percent rating was assigned.  The Veteran contends that 
his total left knee arthroplasty warrants a rating in excess 
of 30 percent.  

The Veteran's total left knee arthroplasty has been rated 
under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5055, following a knee replacement 
(prosthesis), a 100 percent rating is assigned for one year 
following implantation of prosthesis.  Subsequently, a 60 
percent rating is warranted when there are chronic residuals 
consisting of severe painful motion or severe weakness in the 
affected extremity.  A minimum 30 percent rating is warranted 
when there are intermediate degrees of residuals weakness, 
pain or limitation of motion, which is to be rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  38 C.F.R. § 4.71a (2009).

The Board finds that there is no evidence of severe painful 
motion or severe weakness of the Veteran's left knee based on 
the evidence of record.  Prior to the examination at Jewett 
Orthopaedics, the Veteran indicated that he had very little 
pain in his left knee.  The Veteran reported pain at a 
February 2006 private examination and was assessed with mild 
instability and mild limitation of motion.  The Veteran 
reported increased pain at the March 2008 VA examination.  
However, the examiner indicated that the Veteran's left knee 
disability was moderate and there was no evidence of 
weakness.  Consequently, an increased rating is not warranted 
under Diagnostic Code 5055.   

Diagnostic Code 5256 pertains to ankylosis of the knee and 
provides for a 30 percent rating where there is favorable 
ankylosis in full extension, or in slight flexion between 0 
and 10 degrees.  A 40 percent rating is warranted for 
ankylosis in flexion between 10 and 20 degrees.  A 50 percent 
rating is warranted for ankylosis in flexion between 20 and 
45 degrees.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).  As 
the evidence of record does not establish that the Veteran 
suffers from ankylosis of the knee that Diagnostic Code is 
not for application.  

Diagnostic Code 5261 pertains to limitation of extension.  
Limitation of extension of the leg to 5 degrees warrants a 
noncompensable rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).  The evidence of record 
shows that the Veteran had full extension during the 
examinations of record.  Consequently, an increased rating is 
not warranted under that Diagnostic Code.  

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula and provides for a 10 percent rating for slight knee 
or ankle disability.  A 20 percent rating is warranted for 
moderate knee or ankle disability.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent rating is warranted 
for nonunion of the tibia and fibula with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2009).  As there is no evidence of impairment of the tibia 
or fibula that Diagnostic Code is not for application.  

The Board will next consider whether any other Diagnostic 
Codes are for application.  Diagnostic Code 5257 pertains to 
impairment of the knee.  Slight impairment of the knee with 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  Moderate impairment of the knee with 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent rating requires severe 
impairment with recurrent subluxation or lateral instability.  
38 C.F.R. 4.71a, Diagnostic Code 5257 (2009).  The words 
slight, moderate, and severe are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  
Use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  The relevant 
examinations of record reveal that the Veteran suffers from 
no more than moderate instability of his knee.  The private 
examiner from Jewett Orthopaedics Clinic indicated that the 
Veteran had mild instability and the March 2008 examiner 
diagnosed the Veteran with moderate instability.  
Consequently, no more than a 20 percent rating would be 
warranted under that Diagnostic Code.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Flexion limited to 60 degrees warrants a noncompensable 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this 
case there is evidence of limitation of motion.  However, 
flexion was limited to no more than extension limited to just 
past 90 degrees when examined by VA in November 2003 which 
does not even warrant a compensable rating under that 
Diagnostic Code.  Even assuming the Veteran's flexion was 
limited to 15 degrees, the disability would warrant no more 
than the currently assigned 30 percent rating.  

The Board finds that any combined rating assigned based upon 
a combination of limitation of motion and instability would 
still be less than the 30 percent currently assigned, and 
thus would not warrant an increased rating beyond the minimum 
rating assigned by Diagnostic Code 5055.  Moderate recurrent 
instability and noncompensable limitation of motion in 
combination would not warrant a rating greater than 30 
percent.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5055, 
5257, 5260,5261 (2009).

The remaining Diagnostic Codes pertaining to the knee are not 
for application.  Diagnostic Code 5258 pertains to dislocated 
semilunar cartilage and Diagnostic Code 5250 pertains to 
removal of semilunar cartilage.  38 C.F.R. § 4.71a.  The 
evidence does not show that the Veteran has either dislocated 
semilunar cartilage or removal of semilunar cartilage that 
would warrant a rating under either of those Diagnostic 
Codes.  Diagnostic Code 5263 pertains to genu recurvatum.  
38 C.F.R. § 4.71a.  There is similarly no evidence that the 
Veteran's left knee disability is manifested by genu 
recurvatum.

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. 
App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that referral is not appropriate in this case.  This 
disability has not been shown to markedly interfere with 
employment beyond that contemplated in the assigned rating, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  The Veteran has not alleged that his 
disability interferes with his ability to work and the record 
does not show that the disability results in frequent periods 
of hospitalization.  Therefore, the Board finds that referral 
for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In sum, based upon a full review of the record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
Veteran's total left knee arthroscopy during the period under 
consideration.  Therefore, the veteran's claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to an increased rating for total left knee 
arthroplasty, currently rated as 30 percent disabling is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


